Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 1 of 60 Page ID #:79




    EXHIBIT C
Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 2 of 60 Page ID #:80




                                                           Exhibit C, Page 076
Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 3 of 60 Page ID #:81




                                                           Exhibit C, Page 077
Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 4 of 60 Page ID #:82




                                                           Exhibit C, Page 078
Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 5 of 60 Page ID #:83




                                                           Exhibit C, Page 079
Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 6 of 60 Page ID #:84




                                                           Exhibit C, Page 080
Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 7 of 60 Page ID #:85




                                                           Exhibit C, Page 081
Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 8 of 60 Page ID #:86




                                                           Exhibit C, Page 082
        Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 9 of 60 Page ID #:87
                                                                                 Reserved for Clerk’s File Stamp
            SUPERIOR COURT OF CALIFORNIA
               COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:
Spring Street Courthouse
312 North Spring Street, Los Angeles, CA 90012
PLAINTIFF/PETITIONER:
Tashavea Walker
DEFENDANT/RESPONDENT:
Barrett Business Services, Inc. et al
                                                                           CASE NUMBER:
                        CERTIFICATE OF MAILING                             20STCV21241

I, the below-named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a
party to the cause herein, and that on this date I served the Minute Order (Court Order Re Newly Assigned
Case) of 06/22/2020, Initial Status Conference Order upon each party or counsel named below by placing
the document for collection and mailing so as to cause it to be deposited in the United States mail at the
courthouse in Los Angeles, California, one copy of the original filed/entered herein in a separate sealed
envelope to each address as shown below with the postage thereon fully prepaid, in accordance with
standard court practices.




    Marcus Joseph Bradley
    Bradley/Grombacher LLP
    31365 Oak Crest Dr
    Suite 240
    Westlake Village, CA 91361




                                                     Sherri R. Carter, Executive Officer / Clerk of Court
Dated: 06/22/2020                                    By:   A. Morales
                                                           Deputy Clerk




                                        CERTIFICATE OF MAILING                       Exhibit C, Page 083
                Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 10 of 60 Page ID #:88




          1

          2                                                                                 IL
                                                                           Superior Court of California
                                                                             County of Los Angeles
          3

          4                                                                         JUN 22 2020
                                                                       Sherri R. lar»·· ---·- --·-· 17 ~ , .. ..:.:r/Clerk
          5                                                            'y ~ J o 1,/{rT'oJll!,                       deputy
                                                                                 ALFREDO MORALES                       '
          6

          7

          8

          9
                                SUPERIOR COURT OF THE STATE OF CALIFORNIA

         10                             FOR THE COUNTY OF LOS ANGELES
         11

         12   Tashavea Walker                              ) Case No.: 20STCV21241
                                                           )
         13
                                    Plaintiff,             j INITIAL STATUS CONFERENCE ORDER
         14

         15
              Vs                                           j (COMPLEX LITIGATION)
                                                           ) REVISED AS OF 6/18/2020
                                                           )
         16   Barrett Business Services, Inc.                  Case assigned for all purposes to
                                                           )
                                                           )   Judge Amy D. Hogue
         17                          Defendant             )   Spring Street Courthouse
                                                           )   Department 7
         18                                                )   ISC Date: September 01, 2020 at 11:00 a.m.
                                                           )
         19

         20

         21          Thi s case has been assigned for all purposes to Judge Amy D. Hogue, Complex
         22
              Litigation, Department 7. PLEASE READ THE COURTROOM INFORMATION FOR
(t/
er,      23
~-,
,.,,,)
              DEPARTMENT 7 POSTED ON THE COURT'S WEBSITE (www.lacourt.org.)
I.fl     24
.....,
,~,)                 The Court has scheduled an Initial Status Conference on September O1, 2020 at 11 :00
(;')     25
,~,;
c:c)          a.m. in Department 7, Second Floor, 312 North Spring Street, Los Angeles, California 90012.
         26

         27   Department 7 is scheduled to implement new technology (LACourtConnect) on July 6,
         28




                                                                 1



                                                                                                            Exhibit C, Page 084
               Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 11 of 60 Page ID #:89




         1   2020. This technology will allow parties and counsel to appear by telephone or video-
         2
             conference. To minimize social contact and avoid CO'\i1D-19 contamination of employees
         3
             working inside the courthouse, the Court strongly encourages all parties and counsel to
         4


         5
             appear remotely (via LACourtConnect) rather than in person. 1 If any party or counsel

         6   believes he or she has good cause to appear in person, please post a request on the e-service

         7
             message board at least two days before the appearance. When appearing via telephone or
         8
             video-conference, please call in from a quiet place and bear in mind that the technology
         9
             only allows one person to be heard at a time. Please pause frequently so that the Court can
        10

        11   interject questions and direct the discussion to the issues that are most important to the

        12   Court.
        13
                      To minimize foot traffic in the courthouse during the COVID-19 pandemic,
        14
             Department 7 no longer accepts paper filings or courtesy copies.
        15
                      The purpose of the Initial Status Conference is to identify the most fair and efficient way
        16

        17   of proceeding with the case. To that end, the Court strongly encourages the parties to propose

        18   any and all approaches to case management that will promote the fair and efficient handling of
        19
             the case. The Court is particularly interested in identifying dispositive or significant issues that
        20
             may be addressed earlier rather than later in the case. For example, if an important issue in the
        21

        22
             case is the admissibility of critical evidence (such as expert testimony), an early motion in limine

C:iD
er-,    23   to decide that issue may be the most efficient way to proceed. If the Court's interpretation of
,-. )   24
lJ1          provisions in a contract is a key issue, it may make sense for the plaintiff to amend the complaint
~-.
,-. )   25
C~I
t•,,/
(;:)
        26

        27
                      1To prevent the spread of COVID-19, everyone in the courthouse is curre ntly required to wear a mask and
        28
             maintain social distancing.



                                                                         2



                                                                                                        Exhibit C, Page 085
       Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 12 of 60 Page ID #:90



 1   (or the defendant to amend the answer) to attach a copy of the contract so that the court can
 2
     adjudicate the issue in a demurrer.
 3
              The Court orders counsel for all parties to confer via telephone, videoconference or other
 4

 5
     real time technology, at least 20 days before the Initial Status Conference. The purpose of the

 6   meeting is to discuss the following issues so that counsel can prepare a Joint Statement to be

 7
     filed with the Court five court days before the Initial Status Conference. All parties in
 8
     Department 7 must sign up with an e-service provider and activate a message board so that
 9
     the Court can communicate with counsel prior to the ISC. The Court orders the parties to
10

11   agree upon and sign up with an e-service provider (Case Anywhere, File & ServeXpress, or

12   Case Homepage) at least 15 days before to the ISC. So that the Court can promptly issue
13
     an order appointing the e-service provider, the Court orders Plaintiff's counsel to identify
14
     the selected e-service provider by sending an email to Dept. 7 at SSCDept7@lacourt.org at
15
     least 10 days prior to the ISC. Please remember that electronic service is not the same as
16

17   electronic filing. At present, only traditional methods of filing (physical delivery of original

18   papers or fax filing) are available in the Complex departments. To reserve a hearing date,
19
     please telephone the courtroom staff at (213) 310-7007 when the motion is ready to be
20
     filed.
21

22            Plaintiff's counsel should take the lead in preparing the Joint Statement and in ensuring

23   that it includes a brief description of the facts and causes of action and addresses the following
24
     questions.
25
         l) Are there any issues of judicial recusal or disqualification?
26
         2) Are any parties improperly named as defendants?
27

28       3) Will either side challenge jurisdiction or venue or move to compel arbitration?



                                                           3



                                                                                      Exhibit C, Page 086
                   Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 13 of 60 Page ID #:91



             1       4) What are the key legal and factual issues affecting each side's evaluation of this case?
             2
                     5) Are any of these key issues suitable for an early adjudication? For example, does it make
             3
                          sense for the court to promptly adjudicate a statute of limitation defense, interpret a
             4

             5
                          provision in a statute, adjudicate the adequacy of a class representative, or decide the

             6            admissibility of critical evidence?

             7
                     6) Is the most efficient procedure for presenting key issues to the court a motion, bifurcated
             8
                          trial, motion in limine, motion to certify or deny class certification, or another
             9
                          proceeding?
            10

            11       7) How and when do the parties plan to engage in the various forms of discovery? 2

            12       8) Does it make sense to bifurcate certain issues for discovery or trial?
            13
                     9) How will the parties preserve evidence and uniformly identify documents produced in
            14
                          discovery?
            15
                     10) Do the parties need to execute a joint stipulation for protective order? The court
            16

            17            recommends the model protective orders found on the Los Angeles Superior Court

            18            Website under "Civil Tools for Litigators."
            19
                      11) Will the parties employ a mediator or ask the Court to order a mandatory settlement
            20
                          conference as a means of alternative dispute resolution (ADR)?
            21

            22       12) Does any party have insurance (indemnity or reimbursement) and are there any potential
(t)
(!ii
            23            coverage issues that may affect settlement.
t-,• .)
l.-'l
            24

t•-./
(::::)
            25
t-,....,)
                          2
c:.:,                        If electronically stored information must be produced, the court encourages the parties to have their
            26
                 respective IT consu ltants/employees participate in the meet and confer process addressing (1) the information
                 management systems employed by the parties; (2) the location and custodians of information (including the
            27
                 identification of network and email servers and hard drives _m aintained by target custodians); (3) the format in which
                 electronically stored information will be produced ; (4) the type of ESI that will be produced, i.e., data files , emails,
            28
                 etc.; (5) appropriate search criteria for focused requests.



                                                                                  4



                                                                                                                   Exhibit C, Page 087
                    Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 14 of 60 Page ID #:92



              1   In addition to addressing these questions, the parties' Joint Statement must include the following
              2
                  information.
              3
                       13) The estimated size of any putative class. 3
              4


              5
                       14) A deadline for adding and serving any new parties.

              6       15) The parties' selected e-service provider (Case Anywhere, FileandServeXpress, or Case ,

              7
                           Homepage).4
              8
                       16) A description (including case numbers) of any related cases pending in other courts
              9
                           (including class actions with overlapping class definitions).
             10

             11       17) Whether the parties stipulate that discovery and/or pleading stays entered by the Court fo

             12            case management purposes are excluded from the five year rule under Code of Civil
             13
                           Procedure Section 583 .310.
             14
                       18) A service list identifying all primary and secondary counsel along with their firm names,
             15
                           addresses, telephone numbers, email addresses and fax numbers.
             16

             17        19) Recommended dates and times for the following:

             18                 a. The next status conference.
             19
                                b. Mediation completion.
             20
                                c. A filing deadline (and proposed briefing schedule) for key motions or
             21

             22                      proceedings, if any.

<:::)        23
(!r";
 ~-.
t-,.)
             24
v,
,,,_)        25            3
(.::'.,                       In cl ass action/PAGA Initial Status Confere nces, the court generally orders the parties to utili ze the
t........)
                  procedure approved in Bel-Aire West Landscape, Inc. v. Superior Co urt (2007) 149 Cal.App.4 th 554, sharing the cos
(~:)         26
                  equall y.
                            4
             27               E-service does not effectuate a justiciable filin g with the court. Until Los Angeles Superior Court
                  acti vates e-filing fo r the complex civil departments, the parties must fi le or fax fil e paper documents with the court.
             28   Upl oading a docume nt onto thee-service prov ider's website prov ides notice to the court and to the parti es but does
                  not place the m in the public record or effectuate a fi ling with the court.



                                                                                    5



                                                                                                                     Exhibit C, Page 088
                  Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 15 of 60 Page ID #:93



            1   To the extent the parties are unable to agree on the matters to be addressed in the Joint
            2
                Statement, each side may state its position in point/counterpoint fashion.
            3
                         The Court directs each defendant to file a Notice of Appearance for purposes of
            4

            5
                identifying and serving all counsel. The Notice of Appearance shall be without prejudice to any

            6   affirmative defense, cross complaint, affirmative defense or jurisdictional challenge.

            7
                         The Court stays all other proceedings in this action. The Court issues the stay to
            8
                assist the Court and the parties in this "complex" case by ensuring, among other things, an
            9
                orderly schedule for briefing and hearings on procedural and substantive challenges to the
           10

           11   complaint. This stay precludes the filing of any answer, demurrer, motion to strike, or motion

           12   challenging the jurisdiction of the Court. Although this stay applies to formal discovery, it does
           13
                not prevent the parties from informally exchanging documents or information that may assist in
           14
                their initial evaluation of the issues presented in this case. Any future stay ordered by the Court
           15
                for purposes of case management is not a stay under Code of Civil Procedure section 583 .310
           16

           17   unless the Court so orders.

           18            The Court orders Plaintiffs' counsel to serve this Initial Status Conference Order on
           19
                counsel for Defendant(s), or if counsel is not known, on Defendant(s) within five (5) days of the
           20
                date of this Order. If the Complaint has not been served as of the date of this Order, Counsel for
           21

           22   Plaintiff must serve the Complaint within five (5) days of the date of this Order.

Ct,        23
(!i')
 ~-.
t·,.)      24
(.I1
 ~-.
t~.,       25
C:ZI
                Dated:
t...,_.)
c:~,       26                 JUN 2 2 2020
           27
                                                                          Amy D. Hogue
           28                                                         Judge of the Superior Court



                                                                      6



                                                                                                 Exhibit C, Page 089
  Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 16 of 60 Page ID #:94

   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                          Civil Division
                    Central District, Spring Street Courthouse, Department 7

20STCV21241                                                                          June 22, 2020
TASHAVEA WALKER vs BARRETT BUSINESS SERVICES,                                            8:31 AM
INC., et al.


Judge: Honorable Amy D. Hogue                      CSR: None
Judicial Assistant: A. Morales                     ERM: None
Courtroom Assistant: T. Bivins                     Deputy Sheriff: None

APPEARANCES:
For Plaintiff(s): No Appearances
For Defendant(s): No Appearances




NATURE OF PROCEEDINGS: Court Order Re Newly Assigned Case

By this order, the Court determines this case to be Complex according to Rule 3.400 of the
California Rules of Court. The Clerk’s Office has randomly assigned this case to this department
for all purposes.

By this order, the Court stays the case, except for service of the Summons and Complaint. The
stay continues at least until the Initial Status Conference. Initial Status Conference is set for
09/01/2020 at 11:00 AM in this department. At least 20 days prior to the Initial Status
Conference, counsel for all parties must discuss the issues set forth in the Initial Status
Conference Order issued this date. The Initial Status Conference Order is to help the Court and
the parties manage this complex case by developing an orderly schedule for briefing, discovery,
and court hearings. The parties are informally encouraged to exchange documents and
information as may be useful for case evaluation.

Responsive pleadings shall not be filed until further Order of the Court. Parties must file a Notice
of Appearance in lieu of an Answer or other responsive pleading. The filing of a Notice of
Appearance shall not constitute a waiver of any substantive or procedural challenge to the
Complaint. Nothing in this order stays the time for filing an Affidavit of Prejudice pursuant to
Code of Civil Procedure Section 170.6.

Counsel are directed to access the following link for information on procedures in the Complex
litigation Program courtrooms: http://www.lacourt.org/division/civil/CI0037.aspx

Pursuant to Government Code Sections 70616(a) and 70616(b), a single complex fee of one
thousand dollars ($1,000.00) must be paid on behalf of all plaintiffs. For defendants, a complex
fee of one thousand dollars ($1,000.00) must be paid for each defendant, intervenor, respondent
or adverse party, not to exceed, for each separate case number, a total of eighteen thousand
                                           Minute Order                                 Page 1 of 2

                                                                                 Exhibit C, Page 090
  Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 17 of 60 Page ID #:95

   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                          Civil Division
                    Central District, Spring Street Courthouse, Department 7

20STCV21241                                                                          June 22, 2020
TASHAVEA WALKER vs BARRETT BUSINESS SERVICES,                                            8:31 AM
INC., et al.


Judge: Honorable Amy D. Hogue                     CSR: None
Judicial Assistant: A. Morales                    ERM: None
Courtroom Assistant: T. Bivins                    Deputy Sheriff: None

dollars ($18,000.00), collected from all defendants, intervenors, respondents, or adverse parties.
All such fees are ordered to be paid to Los Angeles Superior Court, within 10 days of service of
this order.

The plaintiff must serve a copy of this minute order and the attached Initial Status Conference
Order on all parties forthwith and file a Proof of Service in this department within 7 days of
service. Certificate of Mailing is attached.




                                          Minute Order                                  Page 2 of 2

                                                                                Exhibit C, Page 091
Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 18 of 60 Page ID #:96



 1   BRADLEY /GROMBACHER, LLP
     Marcus J. Bradley, Esq. (SBN 174156)
 2
     Kiley L. Grombacher, Esq. (SBN 245960)
 3   Lirit A. King, Esq. (SBN 252521)                                               FILED
     31365 Oak Crest Drive, Suite 240                                     Supertor Gouri ~/ Culifomia
                                                                            Countv of Los Anqeles
 4   Westlake Village, California 91361
     Telephone: (805) 270-7100                                                   JUL 02 2020
 5   Facsimile: (805) 270-7589
                                                                     Sherri R. C~Executive Officer/Clerk of Co rt
     mbradley@bradleygrombacher.com
 6                                                                    By~.~~Oe uu
     kgrombacher@bradleygrombacher.com                                            lsac'.c LovJ             P ty
     lking@bradleygrom bacher .com
 7
     LAW OFFICES OF SAHAG MAJARIAN II
 8
     Sahag Majarian II, Esq. (SBN 146621)
 9   18250 Ventura Boulevard
     Tarzana, California 91356
10   Telephone: (818) 609-0807
     Facsimile: (818) 609-0892
11   sahagii@aol.com
12
     Attorneys for Plaintiff TASHAVEA WALKER
13
                     SUPERIOR COURT FOR THE STATE OF CALIFORNIA
14                             COUNTY OF LOS ANGELES

15   TASHAVEA WALKER individually and on                     Case No.: 20STCV21241
     behalf of other individuals similarly situated,         (Assigned to Hon. Amy Hogue, Dept. 7 for
16                                                           all purposes)
                             Plaintiff,
17                                                           CLASS ACTION
     V.
18                                                           DECLARATION OF MARCUS J.
     BARRETT BUSINESS SERVICES, INC., a                      BRADLEY RE: DISMISSAL OF
19   Maryland corporation ; STRATEGIC                        DEFENDANT STRATEGIC STAFFING
     STAFFING SOLUTIONS, INC. ; a Michigan                   SOLUTIONS, INC. a Michigan
20   corporation; PERFORMANCE TEAM                           Corporation
     HOLDINGS INC. , a California corporation;
21   and DOES 1 through 100, inclusive                       [C.R.C. RULE 3.770]

22                          Defendants.
                                                             Complaint Filed: June 02, 2020
23                                                           Trial Date: None set
24

25

26

27

28


                                                       -]-
                                  DECLARATION OF MARCUS J. BRADLEY


                                                                                        Exhibit C, Page 092
Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 19 of 60 Page ID #:97



  1   I, MarcusJ. Bradley, declare:

 2                   I am an attorney licensed to practice before all courts of the State of California. I

 3    am a member in good standing of the State Bar of California. I am counsel for Tashavea Walker

 4    ("Plaintiff') in this proposed class action. I have personal knowledge of the facts herein. If called

 5    as a witness, I could and would competently testify to those facts under oath.

 6            2.     This Declaration is filed pursuant to California Rules of Court, Rule 3.770, in

 7    support of the Stipulation re Voluntary Dismissal of Defendant STRATEGIC STAFFING

 8    SOLUTIONS, INC. without prejudice only.

 9            3.     For ease of reference, and in accordance with California Rules of Court, Rule

10    3.770, this Declaration is divided into the following subsections: (A) Status of the Case; (B) Facts

11    Regarding Plaintiffs Claim; (C) Facts Establishing that Dismissal Should be Entered Without

12    Notice to the Alleged Putative Class; and (D) Expertise of Plaintiffs Counsel in Class Action

13    Litigation.

14            A.     STATUS OF THE CASE

15            4.     On June 02, 2020, Plaintiff filed the herein action against Defendant alleging eight

16    causes of action for (1) Failure to Pay for All Wages; (2) Short Meal Breaks in Violation of

17    California Labor Code§§ 200, 226.7, 512; (3) Short Rest Breaks in Violation of California Labor

 18   Code §§ 200, 226.7, 512; (4) Failure to Furnish Accurate Itemized Wage Statements upon

 19   Payment of Wages in Violation of California Labor Code§ 226; (5) Failure to Pay All Wages at

20    the Time of Termination in Violation of California Labor Code § 203 ; (6) Failure to Adopt

21    Standards that Minimize Excessive Indoor Heat in Violation of California Labor Code §§ 6720,

22    226.7; (7) Failure to Reimburse Expenses in Violation of California Labor Code § 2802; (8)

23    Violations of California Business and Professions Code§§, et seq.

24            5.     On May 29, 2020, Plaintiff issued notice to the Labor and Workforce Development

25    Agency under California Labor Code §§2698-2699.

26    B.      FACTS      REGARDING          PLAINTIFF'S        CLAIMS       AGAINST       DEFENDANT

27            STRATEGIC STAFFING SOLUTIONS, INC.

28            6.     My office also conducted research on the significant issues involved in this


                                                  -2-
                                   DECLARATION OF MARCUS J. BRADLEY


                                                                                  Exhibit C, Page 093
            Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 20 of 60 Page ID #:98



             1   litigation.   In the course of the litigation, we investigated the claims against Defendant
             2   STRATEGIC STAFFING SOLUTIONS, INC.

             3           7.      I believe that dismissal without prejudice of the Defendant is warranted as

             4   Defendant STRATEGIC STAFFING SOLUTIONS, INC. was erroneously named on the

             5   Complaint Strategic Staffing Solutions, LLC and Strategic Staffing Solutions, LC, were

             6   erroneously served the complaint, and should also be dismissed without prejudice, as they have

             7   no affiliation with the Plaintiff.

             8   C.      FACTS       ESTABLISIDNG         THAT      DISMISSAL        SHOULD        BE    ENTERED

             9           WITHOUT NOTICE TO THE ALLEGED PUTATIVE CLASS

                         8.      There is no dismissal of the alleged class claims and the dismissal as to

            11   STRATEGIC STAFFING SOLUTIONS, INC. is without prejudice. No class has been certified

            12   and no formal notice of the pendency of this action has been provided to the putative class

            13   members. Therefore, under the first sentence within California Rules of Court, Rule 3.770(c),

            14   notice of the dismissal does not need to be provided to the putative class.

            15           9.      It is my opinion that this dismissal will not prejudice any putative class member
            16   because I have not been contacted by any former or current non-exempt employees other than

            17   Plaintiff, and neither the Court nor I have issued notice to former or current non-exempt

            18   employees of the pendency of this action.

            19   D.      EXPERTISE OF PLAINTIFF'S COUNSEL IN CLASS ACTION LITIGATION

            20           10.     I am experienced and knowledgeable in wage and hour litigation and class action

            21   litigation. I have acted as class counsel on numerous wage and hour and other types of class

            22   action cases. I am very familiar Vvith the potential issues and pitfalls for both sides in litigation

            23   of this nature because of my extensive experience in similar actions.
,:1;:)
•\•.,.J
            24           I declare under penalty of perjury and the laws of the State of Califorrua that the foregoing
 \
j\.~)
     ...    25   is true and correct. Executed this 1st day of July, 2020, at Westlake Village, California.
1.:::::)
t'-.. •.)
,~::)       26

            27

            28


                                                                  -3-
                                                DECLARATION OF MARCUS J. BRADLEY


                                                                                               Exhibit C, Page 094
                Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 21 of 60 Page ID #:99




                                                      PROOF OF SERVICE

            2                      STATE OF CALIFORNIA COUNTY OF LOS ANGELES

            3          I am employed in the County of Los Angeles State of California. I am over the age of
                eighteen and not a party to the within action; my business address is 31365 Oak Crest Drive Suite
            4   240, Westlake Village, CA 91361.
            5
                    On July 1, 2020 , I served the foregoing documents described as DECLARATION OF
                MARCUS J. BRADLEY RE: DISMISSAL OF DEFENDANT STRATEGIC STAFFING
            6
                SOLUTIONS, INC.) on all interested parties in this action as follows:
            7
                                               SEE ATTACHED SERVICE LIST
            8   [ ]    (VIA US MAIL) I caused such envelope(s) to be deposited in the mail at Westlake Village,
                       California with postage thereon fully prepaid. I am "readily familiar" with the firm's practice
            9          of collection and processing correspondence for mailing. It is deposited with the U.S. Postal
                       Service on that same day in the ordinary course of business. I am aware that on motion of
           10          party served, service is presumed invalid if postal cancellation date or postage meter date is
                       more than one day after date of deposit for mailing in affidavit.
           11
                LJ     (VIA OVERNIGHT DELIVERY) I caused to have served such document(s) by placing a
           12          true copy thereof, enclosed in a sealed envelope or package designated by _
                       addressed as follows and delivered it to an authorized receiving station authorized by
           13                     to receive docun1ents with delivery fees by our office.
                       - - --
           14
                LJ     (VIA FACSIMILE TRANSMISSION) From Fax No. ~ - -- ~~ to the fax nun1bers
                       listed on the attached service list. The facsimile machine I used comp ied with Rule 2033(3)
           15          and no error was reported by the machine.
           16   [X]    (VIA PERSONAL SERVICE) On the above date, I caused the aforementioned
                       document(s) to be delivered by hand in an envelope to the offices of the addressee(s) on the
           17          attached Service List.
           18   [ ]    (VIA E-MAIL) I delivered the aforementioned document (s) by electronic mail to the
                       parties' email addresses as they are known to me on the attached Service List. My email
           19          address is sboucher(a'J,bradlevgrombacher.com. I did not receive, within a reasonable period
                       of time, any indication that the transmission was not successful.
           20
                [X]    (STA TE) I declare under penalty of perjury under the laws of the State of California that the
           21          above is true and correct.
           22   [J     (FEDERAL) I declare that I am employed in the office of a member of the bar of this court
1-1:::i
       ,
.,... 23               at whose direction the service was made.
 ,...
1)i:)
1:..0
                       Executed on July 1, 2020, at Westlake Village, California.
  ":,..,

t \,_)
           24
                                                                      (,        '   --~
J·'.'CJ
1·~•. -)
! 1::J
           25                                                       ,.t(cj/t fc{t;-£(, /
                                                                                    I


                                                                  ·Zett~oucher
           26

           27

           28



                                   PROOF OF SERVICE RE INITIAL STATUS CONFERENCE ORDERS
                                                                                                Exhibit C, Page 095
                Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 22 of 60 Page ID #:100




                                        Walker v. Barrett Business Services, Inc., et al
                                  Los Angeles County Superior Court Case No.: 20STCV21241
            2
                                                       Mailing List
            3
                 B,, PersonaLService.                            Agent for Defendant
            4    CSC-Lawyers Incorporating Service               BARRETT BUSINESS SERVICES, INC.
                 2710 Gateway Oaks Drive, Suite 150N
            5
                 Sacramento, CA 95833
            6

            7    By PersonalServ.ice                          Attorney for Defendant
                 CT Corporation                               PERFORMANCE TEAM HOLDINGS
            8    818 West Seventh Street, Suite 930
                 Los Angeles, CA 90017
            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22
;•~::1
•\,"J
 ..... _   23
,jp
,:~,Q
,·.._,_)
           24
l~P
1·•1,,.)

1'.JD
           25

           26

           27

           28

                                                             2

                                   PROOF OF SERVICE RE INITIAL STA TUS CONFERENCE ORDERS

                                                                                      Exhibit C, Page 096
                     Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 23 of 60 Page ID #:101




...a             l    BRADLEY /GROMBACHER, LLP


z-:c 2
                      Marcus J. Bradley, Esq. (SBN 174156)
                      Kiley L. Grombacher, Esq. (SBN 245960)
                      Lirit A . King, Esq. (SBN 252521)
                                                                                                     sier101'2,!..~p
                                                                                                               ur, .r '"' ·· .
                                                                                                         ountv of      ®.   i.,._.llforn;
-                3    31365 Oak Crest Drive, Suite 240                                                              Los Anoe/es
CJ
-                4
                      Westlake Village, California 91361
                                                                                                          JUL o2 2020
                      Telephone: (805) 270-7100
cc s
g                     Facsimile: (805) 270-7589
                                                                                                Sher,/ R. CarlMi •
                                                                                                By_ r,::;7Execu<1ve Ofticet:1Q
                                                                                                   ~~- erk of urt
                      mbradley@bradleygrombacher.com
                                                                                                          Isaac lov0        -:c::::::-Depu
                      kgrombacher@bradleygrombacher.com
                 6
                      lking@bradleygrombacher.com
                 7
                      LAW OFFICES OF SAHAG MAJARIAN II
                 8    Sahag Majarian II, Esq. (SBN 146621)
                      18250 Ventura Boulevard
                      Tarzana, California 91356
                      Telephone: (818) 609-0807
                      Facsimile: (818) 609-0892
                      Email: sahagii@aol.com


                      Attorneys for Plaintiff, TASHA VEA WALKER, individually
                      and on behalf of other individuals similarly situated

                                         SUPERIOR COURT FOR THE STATE OF CALIFORNIA
                                                   COUNTY OF LOS ANGELES
                15
                       TASHA VEA WALKER individually and on                  CASE NO. 20STCV21241
                16     behalf of other individuals similarly situated,       [Assigned to Hon. Amy D. Hogue, Dept. 7]

                17                             Plaintiff,                    CLASS ACTION

                18     V.

                19     BARRETT BUSINESS SERVICES, INC. , a                   PROOF OF SERVICE RE:

                20     Maryland corporation; STRATEGIC                          1. Court Order Re Newly Assigned Case;
                       STAFFING SOLUTIONS, INC .; a Michigan                       and
                21     corporation; PERFORMANCE TEAM                            2. Revised (as of 6/18/2020) Initial Status
                       HOLDINGS INC., a California corporation ;                   Conference Order (Complex Litigation)
                22     and DOES 1 through 100, inclusive
    I -~i;::,
    . , ..• j   23                            Defendants.
                24
    i,.J
    1-J;:)
                25

                26

                27

                28

                                                                         1

                                          PROOF OF SERVICE RE INITIAL STATUS CONFERENCE ORDERS

                                                                                                      Exhibit C, Page 097
                 Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 24 of 60 Page ID #:102




                          PURSUANT TO THE ORDERS OF THIS COURT the following are served upon all parties

             2     in this action and are attached herewith:

             3        1. Court Order Re Newly Assigned Case; and

             4        2. Revised (as of 6/18/2020) Initial Status Conference Order (Complex Litigation).

             5

             6
                   DATED: July 1, 2020                           BRADLEY /GROMBACHER LLP
             7                                                   LAW OFFICES OF SAHAG MAJARIAN, II
             8

             9
                                                                 By:
                                                                           ~;._----
                                                                       - - -- - - - - - - -- - -- -
                                                                           Marcus J. Bradley, Esq.
            10                                                             Kiley Lynn Grombacher, Esq.
                                                                           Lirit A. King, Esq.
            11                                                             Sahag Majarian II, Esq.

            12                                                             Attorneys for Plaintiff
            13

            14

            15

            16

            17

            18

            19

            20

            21

            22
I l;:)
'\..~J      23
1•:iO
I :1o~.:,
            24
,·..._:,
,I:>
1·,.,_)     25
1J:)

            26

            27

            28

                                                                       2

                                       PROOF OF SERVICE RE INITIAL STATUS CONFERENCE ORDERS

                                                                                                     Exhibit C, Page 098
 Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 25 of 60 Page ID #:103



   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                          Civil Division
                    Central District, Spring Street Courthouse, Department 7

20STCV21241                                                                          June 22, 2020
TASHA VEA WAL KER vs BARRETT BUSINESS SERVICES,                                           8:31 AM
INC., et al.


Judge: Honorable Amy D. Hogue                      CSR: None
Judicial Assistant: A. Morales                     ERM:None
Courtroom Assistant: T. Bivins                     Deputy Sheriff: None

APPEARANCES:
For Plaintiff(s): No Appearances
For Defendant(s): No Appearances




NATURE OF PROCEEDINGS: Court Order Re Newly Assigned Case

By this order, the Cornt determines this case to be Complex according to Rule 3.400 of the
California Rules of Court. The Clerk's Office has randomly assigned this case to this department
for all purposes.

By this order, the Court stays the case, except for service of the Summons and Complaint. The
stay continues at least until the Initial Status Conference. Initial Status Conference is set for
09/01/2020 at 11 :00 AM in this department. At least 20 days prior to the Initial Status
Conference, counsel for all parties must discuss the issues set forth in the Initial Status
Conference Order issued this date. The Initial Status Conference Order is to help the Court and
the parties manage this complex case by developing an orderly schedule for briefing, discovery,
and court hearings. The parties are informally encouraged to exchange documents and
information as may be useful for case evaluation.

Responsive pleadings shall not be filed until further Order of the Court. Parties must file a Notice
of Appearance in lieu of an Answer or other responsive pleading. The filing of a Notice of
Appearance shall not constitute a waiver of any substantive or procedural challenge to the
Complaint. Nothing in this order stays the time for filing an Affidavit of Prejudice pursuant to
Code of Civil Procedure Section 170.6.

Counsel are directed to access the following link for information on procedures in the Comp.lex
litigation Program courtrooms: http://www.lacourt.orgldivision/civi1/Cl0037 .aspx

Pursuant to Government Code Sections 70616(a) and 70616(b), a single complex fee of one
thousand dollars ($1,000.00) must be paid on behalf of all plaintiffs. For defendants, a complex
fee of one thousand dollars ($1,000.00) must be paid for each defendant, intervenor, respondent
or adverse party, not to exceed, for each separate case number, a total of eighteen thousand
                                          Minute Order                                  Page 1 of 2


                                                                                   Exhibit C, Page 099
 Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 26 of 60 Page ID #:104



   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                          Civil Division
                    Central District, Spring Street Courthouse, Department 7

20STCV21241                                                                          June 22, 2020
TASHAVEA WALKER vs BARRETT BUSINESS SERVICES,                                             8:31 AM
INC., et al.


Judge: Honorable Amy D. Hogue                     CSR: None
Judicial Assistant: A Morales                     ERM:None
Courtroom Assistant: T. Bivins                    Deputy Sheriff: None

dollars ($18,000.00), collected from all defendants, intervenors, respondents, or adverse parties.
AH such fees are ordered to be paid to Los Angeles Superior Court, within IO days of service of
this order.

The plaintiff must serve a copy of this minute order and the attached Initial Status Conference
Order on all parties forthwith and file a Proof of Service in this department within 7 days of
service. Certificate of Mailing is attached.




                                          Minute Order                                 Page 2 of2


                                                                                   Exhibit C, Page 100
      Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 27 of 60 Page ID #:105


                                                                                      Reserved for Clerk's File Stamp
            SUPERIOR COURT OF CALIFORNIA
               COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:                                                                                FILED
                                                                                    Super« C,ou :1. or CaZJor ,11a
Spring Street Courthouse                                                             Ctiaityof t.v•;;Angiles
312 North Spring Street, Los Angeles, CA 90012
                                                                                              06/22/2020
PLAINTIFF/PETITIONER:                                                      ~,c· , ~ Ca:"'.!' €:.(¢t: .J~·.'<:!0J(c.o- } Cc "'\ -:l'Co.J.~1
Tashavea Walker                                                              a,.                 A. Mor.al!.s               ~ty
DEFENDANT/RESPONDENT:

Barrett Business Services, Inc. et al
                                                                                                                                   ·-
                                                                           CASE NUMBER:
                        CERTIFICATE OF MAILING                             20STCV21241

I, the below-named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a
party to the cause herein, and that on this date I served the Minute Order (Court Order Re Newly Assigned
Case) of 06/22/2020, Initial Status Conference Order upon each party or counsel named below by placing
the document for collection and mailing so as to cause it to be deposited in the United States mail at the
courthouse in Los Angeles, California, one copy of the original filed/entered herein in a separate sealed
envelope to each address as shown below with the postage thereon fully prepaid, in accordance with
standard court practices.




    Marcus Joseph Bradley
    Bradley/Grombacher LLP
    31365 Oak Crest Dr
    Suite 240
    Westlake Village , CA 9 1361




                                                     Sherri R. Carter, Executive Officer / Clerk of Court

Dated: 06/22/2020                                    By:   A. Morales
                                                           Deputy Clerk




                                        CERTIFICATE OF MAILING
                                                                                                 Exhibit C, Page 101
         Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 28 of 60 Page ID #:106




 1

 2                                                                                FiLEu
                                                                     Superior Court of California
                                                                        County of Los Angeles
 3

 4                                                                            JUN 22 2020
                                                                · .1-H:rri R. Lai~,-, ___ . . . .... .. ... ~er/Clerk
                                                                                                    0
 5                                                                 . . (,'..p_/.,.,,.J<., 1--J "'~ ~           dt:puly
                                                                         / ALFREDO MORALES
 6

 7

 8

                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9

10                                 FOR THE COUNTY OF LOS ANGELES
11

12      Tashavea Walker                              ) Case No.: 20STCV21241
                                                     )
                                                     ~
13
                               Plaintiff,                INITIAL STATUS CONFERENCE ORDER

                                                     ~
14
        Vs                                               (COMPLEX LITIGATION)
15                                                   ) REVISED AS OF 6/18/2020
                                                     ) Case assigned for all purposes to
16      Barrett Business Services, Inc.              )
                                                     ) Judge Amy D. Hogue
17                             Defendant             ) Spring Street Courthouse
                                                     ) Department 7
18                                                   ) ISC Date: September O1, 2020 at 11 :00 a.m.
                                                     )
19

20

21             This case has been assigned for all purposes to Judge Amy D. Hogue, Complex
22
        Litigation, Department 7. PLEASE READ THE COURTROOM INFORMATION FOR
23
        DEPARTMENT 7 POSTED ON THE COUR,T'S WEBSITE (www.1acourt.org.)

               The Court has scheduled an Initial Status Conference on September O1, 2020 at 11 :00

2,~:,   a.m. in Department 7, Second Floor, 312 Nmth Spring Street, Los Angeles, California 90012.

        Department 7 is scheduled to implement new technology (LACourtConnect) on July 6,
28




                                                           1




                                                                                                             Exhibit C, Page 102
            Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 29 of 60 Page ID #:107




  1        2020. This technology will allow parties and counsel to appear by telephone or video-
  2
           conference. To minimize social contact and avoid COVID-19 contamination of employees
  3
           working inside the courthouse, the Court strongly encourages all parties and counsel to
  4

   5
           appear remotely (via LACourtConnect) rather than in person. 1 If any party or counsel

  6        believes he or she has good cause to appear in person, please post a request on the e-service

  7
           message board at least two days before the appearance. When appearing via telephone or
   8
           video-conference, please call in from a quiet place and bear in mind that the technology
  9
           only allows one person to be heard at a time. Please pause frequently so that the Court can
10

11         interject questions and direct the discussion to the issues that are most important to the

12         Court.
13
                    To minimize foot traffic in the courthouse during the COVID-19 pandemic,
14
           Department 7 no longer accepts paper filings or courtesv copies.
15
                    The purpose of the Initial Status Conference is to identify the most fair and efficient way
16

17         of proceeding with the case. To that end, the Court strongly encourages the parties to propose

18         any and all approaches to case management that will promote the fair and efficient handling of
19
           the case. The Court is particularly interested in identifying dispositive or significant issues that
20
           may be addressed earlier rather than later in the case. For example, if an important issue in the
21

22
           case is the admissibility of critical evidence (such as expert testimony), an early motion in limine

23         to decide that issue may be the most efficient way to proceed. If the Court's interpretation of

           provisions in a contract is a key issue, it may· make sense for the plaintiff to amend the complaint


2i9_,
  1-I:)

2'.1; ~:
                    1
28                   To prevent the spread of COVID-19, everyone in the courthouse is currently required to wear a mask and
           maintain social distanci ng.



                                                                       2




                                                                                                         Exhibit C, Page 103
               Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 30 of 60 Page ID #:108




   1         (or the defendant to amend the answer) to attach a copy of the contract so that the court can
   2
             adjudicate the issue in a demurrer.
   3
                      The Court orders counsel for all parties to confer via telephone, videoconference or other
  4


   5
             real time technology, at least 20 days before the Initial Status Conference. The purpose of the

   6         meeting is to discuss the following issues so that counsel can prepare a Joint Statement to be

   7
             filed with the Court five court days before the Initial Status Conference. All parties in
   8
             Department 7 must sign up with an e-service provider and activate a message board so that
   9
             the Court can communicate with counsel prior to the ISC. The Court orders the parties to
10

11           agree upon and sign up with an e-service provider (Case Anywhere, File & ServeXpress, or

12           Case Homepage) at least 15 days before to the ISC. So that the Court can promptly issue
13
             an order appointing thee-service provider, the Court orders Plaintiff's counsel to identify
14
             the selected e-service provider by sending an email to Dept. 7 at SSCDept7@lacourt.org at
15
             least 10 days prior to the ISC. Please remember that electronic service is not the same as
16

17           electronic filing. At present, only traditional methods of filing (physical delivery of original

18           papers or fax filing) are available in the Complex departments. To reserve a hearing date,
19
             please telephone the courtroom staff at (213) 310-7007 when the motion is ready to be
20
             filed.
21

22
                      Plaintiffs counsel should take the lead in preparing the Joint Statement and in ensuring

23           that it includes a brief description of the facts and causes of action and addresses the following

             questions.

   ,....         1) Are there any issues of judicial recusal or disqualification?
2;5_,
  1:1::,
   I ·,.-}       2) Are any parties improperly named as defendants?
2 i1::>

28               3) Will either side challenge jurisdiction or venue or move to compel arbitration?



                                                                   3




                                                                                                  Exhibit C, Page 104
        Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 31 of 60 Page ID #:109




 1       4) What are the key legal and factual issues affecting each side's evaluation of this case?
 2
          5) Are any of these key issues suitable for an early adjudication? For example, does it make
 3
              sense for the court to promptly adjudicate a statute of limitation defense, interpret a
 4


 5
              provision in a statute, adjudicate the adequacy of a class representative, or decide the

 6            admissibility of critical evidence?
 7
         6) Is the most efficient procedure for presenting key issues to the court a motion, bifurcated
 8
              trial, motion in limine, motion to certify or deny class certification, or another
 9
              proceeding?
10

11       7) How and when do the parties plan to engage in the various forms of discovery? 2

12       8) Does it make sense to bifurcate certain issues for discovery or trial?
13
         9) How will the parties preserve evidence and uniformly identify documents produced in
14
              discovery?
15
          I 0) Do the parties need to execute a joint stipulation for protective order? The comt
16

17            recommends the model protective orders found on the Los Angeles Superior Court

18            Website under "Civil Tools for Litigators."
19
          11) Will the parties employ a mediator or ask the Court to order a mandatory settlement
20
              conference as a means of alternative dispute resolution (ADR)?
21

22        12) Does any party have insurance (indemnity or reimbursement) and are there any potential

23            coverage issues that may affect settlement.




                2
                  If electronically stored information must be produced, the court encourages the parties to have their
     respective IT consultants/employees participate in the meet and confer process addressing (I) the information
     management systems employed by the parties; (2) the location and custodians of information (including the
     identification of network and email servers and hard drives _maintained by target custodians); (3) the format in which
28
     electronically stored information will be produced; (4) the type ofESI that will be produced, i.e., data files, emails,
     etc.; (5) appropriate search crilcria for focused requests .



                                                                    4




                                                                                                          Exhibit C, Page 105
              Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 32 of 60 Page ID #:110




   1       In addition to addressing these questions, the parties' Joint Statement must include the following
   2
           information.
   3
               13) The estimated size of any putative class. 3
   4

               14) A deadline for adding and serving any new parties.
   5

   6           15) The parties' selected e-service provider (Case Anywhere, FileandServeXpress, or Case

   7
                    Hornepage). 4
   8
               16) A description (including case numbers) of any related cases pending in other courts
   9
                    (including class actions with overlapping class definitions).
10

11             17) Whether the parties stipulate that discovery and/or pleading stays entered by the Court fo

12                  case management purposes are excluded from the five year rule under Code of Civil
13
                    Procedure Section 583.310.
14
               18) A service list identifying all primary and secondary counsel along with their firm names,
15
                    addresses, telephone numbers, email addresses and fax numbers.
16

17             19) Recommended dates and times for the following:

18                      a. The next status conference.
19
                        b. Mediation completion.
20
                        c. A filing deadline (and proposed briefing schedule) for key motions or
21

22
                             proceedings, if any.

23




                     3 In class action/PAGA Initial Status Conferences, the court generally orders the parties to utilize the
   "t.~
           procedure approved in Bel-Aire West Landscape, Inc. v. Superior Court (2007) 149 Cal.App.4 th 554, sharing the cost
2i6.J
  ,1;:,    equally.
  j\,_)             4 E-service does not effectuate a justiciable filing with the court Until Los Angeles Superior Court
2 ,7.,:,
           activates e-filing for the complex civil departments, the parties must file or fax file paper documents with the court.
28         Uploading a document onto thee-service provider' s website provides notice to the court and to the parties but does
           not place them in the public record or effectuate a filing with the court.



                                                                          5




                                                                                                                Exhibit C, Page 106
               Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 33 of 60 Page ID #:111




     1        To the extent the parties are unable to agree on the matters to be addressed in the Joint
     2
              Statement, each side may state its position in point/counterpoint fashion.
     3
                       The Court directs each defendant to file a Notice of Appearance for purposes of
     4

              identifying and serving all counsel. The Notice of Appearance shall be without prejudice to any
     5

     6        affirmative defense, cross complaint, affumative defense or jurisdictional challenge.

     7
                       The Court stays all other proceedings in this action. The Court issues the stay to
     8
              assist the Court and the parties in this "complex" case by ensuring, among other things, an
     9
              orderly schedule for briefing and hearings on procedural and substantive challenges to the
10

11            complaint. This stay precludes the filing of any answer, demurrer, motion to strike, or motion

12            challenging the jurisdiction of the Court. Although this stay applies to formal discovery, it does
13
              not prevent the parties from informally exchanging documents or information that may assist in
14
              their initial evaluation of the issues presented in this case. Any future stay ordered by the Court
15
              for purposes of case management is not a stay under Code of Civil Procedure section 583.310
16

17            unless the Court so orders.

18                     The Court orders Plaintiffs' counsel to serve this Initial Status Conference Order on
19
              counsel for Defendant(s), or if counsel is not known, on Defendant(s) within five (5) days of the
20
              date of this Order. If the Complaint has not been served as of the date of this Order, Counsel for
21

22
              Plaintiff must serve the Complaint within five (5) days of the date of this Order.

23

24
 j   1::)
 · \ ..,.J
25.
 ;\:,         Dated:
 1'.~10
26-
                            JUN 2 Z 2020
     1·,,_)
     1li)
2 r1-'
     1'1::)                                                             AmyD, Hogue
28                                                                  Judge of the Superior Court



                                                                    6




                                                                                                   Exhibit C, Page 107
                 Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 34 of 60 Page ID #:112




             1                                          PROOF OF SERVICE

             2                       STATE OF CALIFORNIA COUNTY OF LOS ANGELES

             3           I am employed in the County of Los Angeles State of California. I am over the age of
                  eighteen and not a party to the within action; my business address is 31365 Oak Crest Drive Suite
             4
                  240, Westlake Village, CA 91361.
             5
                         On July 1, 2020 , I served the foregoing documents described as PROOF OF SERVICE
             6    RE: Court Order Re Newly Assigned Case; and Revised (as of 6/18/2020) Initial Status Conference
                  Order (Complex Litigation) on all interested parties in this action as follows:
             7
                                                  SEE ATTACHED SERVICE LIST
             8    [X]    (VIA US MAIL) I caused such envelope(s) to be deposited in the mail at Westlake Village,
                         California with postage thereon fully prepaid. I am "readily familiar" with the firm's practice
             9           of collection and processing correspondence for mailing. It is deposited with the U.S. Postal
                         Service on that same day in the ordinary course of business. I am aware that on motion of
            10           party served, service is presumed invalid if postal cancellation date or postage meter date is
                         more than one day after date of deposit for mailing in affidavit.
            11

            12
                  LJ     (VIA OVERNIGHT DELIVERY) I caused to have served such document(s) by placing a
                         true copy thereof, enclosed in a sealed envelope or package designated by ·· - ~ - -
                         addressed as follows and delivered it to an authorized receiving station authorized by
            13
                         - - -- to receive documents with delivery fees by our office.
            14
                  LJ     (VIA FACSIMILE TRANSMISSION) From Fax No. --=---,--- __,.,,..~ to the fax numbers
                         listed on the attached service list. The facsimile machine I used comphe with Rule 2033(3)
            15           and no error was reported by the machine.
            16
                  ~      (VIA PERSONAL SERVICE) I delivered such envelope(s) by hand to the offices of the
                         addressee( s).
            17
                  []     (VIA E-MAIL) I delivered the aforementioned document (s) by electronic mail to the
            18           parties' email addresses as they are known to me on the attached Service List. My email
                         address is sboucherrc!)bradleygrombacher.corn. I did not receive, within a reasonable period
            19           of time, any indication that the transmission was not successful.
            20    [X]    (ST ATE) I declare under penalty of perjury under the laws of the State of California that the
                         above is true and correct.
            21

            22    LJ     (FEDERAL) I declare that I an1 employed in the office of a member of the bar of this court
                         at whose direction the service was made.
,.;;;:)
•\,_,J
            23           Executed on July 1, 2020, at Westlake Village, California.
            24
                                                                         ' J       ,   -1-/
1·\,_)

1C!P
1·......>   25
                                                               _ //~:~~j(cl.tL_. ,..,,.·_~_,---===
                                                                                            ~ __
,·1D                                                               S zet e Boucher
            26

            27

            28

                                                                    3

                                     PROOF OF SERVICE RE INITIAL STATUS CONFERENCE ORDERS

                                                                                                  Exhibit C, Page 108
                 Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 35 of 60 Page ID #:113




                                          Walker v. Barrett Business Services, Inc., et al.
             1
                                    Los Angeles County Superior Court Case No.: 20STCV21241
             2
                                                          Mailing List
             3
                    CSC-Lawyers Incorporating Service              Attorney for Defendant
             4      2710 Gateway Oaks Drive, Suite 150N            BARRETT BUSINESS SERVICES, INC.
                    Sacramento, CA 95833
             5

             6
                   CT Corporation                                  Attorney for Defendant
             7     818 West Seventh Street, Suite 930              PERFORMANCE TEAM HOLDINGS
                   Los Angeles, CA 90017
             8

             9

            10

            11

            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22
;'.j;:)
·,...   )   23

            24
1,.•,
,.;:::,
i .... _)   25
1•:l::)
            26

            27

            28

                                                               4

                                    PROOF OF SERVICE RE INITIAL STATUS CONFERENCE ORDERS

                                                                                       Exhibit C, Page 109
                     Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 36 of 60 Page ID #:114
    6/26/2020                                                                                       .Serve Manager




                 Attorney or Party without Attorney:                                                                                      For Court Use Only
                 MARCUS J. BRADLEY, ESQ. (#SBN 174156)
                 BRADLEY/ GROMBACHER LLP
                 31365 OAK CREST DRIVE SUITE 240
                 WESTLAKE VILLAGE, CA 91361
                     Telephone No:      805-270-7100                                                                           s          Fl'l·ED
                                                                                                                                   uperfor Courl ,-e,f Califom la
                      Attorney For:     Plaintiff                                     IRef. No. or File No.:                       Co1 ,nh,   ,-,f   I   nq   .l\nrpeles


                 Insert name of Court, and Judicial District and Branch Court:                                                         JUL 02 2020
                 IN THE SUPERIOR COURT OF STATE OF CALIFORNIA, COUNTY OF LOS ANGELE~~
                                                                                                                            i;~Execu11ve Office:JC!erk of Court
                                                                                                                                       ~
                      Plaintiff:   TASHAVEA WALKER individually and on behalf of other individuals similarly B
      ,::.9                                                                                                                                            ..C:-Oeputy
                                   situated                                                                                            lsae..-:: Lov:,
0                Defendant:        BARRETT BUSINESS SERVICES, IN C., a Maryland corporation , et al.

                            PROOF OF SERVICE                         Hearing Date:             Time:           DepVDiv:       Case Number:
                                                                                                                              20STCV21241
                               SUMMONS

                1.    At the time of service I was at least 18 years of age and not a party to this action.

                2.    I served copies of the SUMMONS; CLASS ACTION COMPLAINT; CIVIL CASE COVER SHEET; CIVIL CASE COVER SHEET
                      ADDENDUM AND STATEMENT OF LOCATION; NOTICE OF CASE ASSIGNMENT; ADR INFORMATION PACKAGE

                3.    a.     Party served:          BARRETT BUSINESS SERVICES, INC., a Maryland corporation
                      b.     Person served:         KAITLYN MANNI X, CSC LAWYERS INCORPORATING SERVICE, REGISTERED AGENT FOR SERVICE
                                                    OF PROCESS

                4.    Address where the party was served:            2710 GATEWAY OAKS DRIVE SUITE 150N, SACRAMENTO, CA 95833

                5.    I served the party:
                      a. by personal service.          I personally delivered the documents listed in item 2 to the party or person authorized to receive
                                                       service of process for the party (1) on (date) : Wed , Jun 17 2020 (2) at (time) : 11 :35 AM
                      (1)    ~        (business)
                      (2)    D        (home)
                      (3)    D        (other) :



                6.     The "Notice to the Person Served" (on the summons) was comp leted as follows :
                       a.    D    as an individual defendant.
                       b.    D        as the person sued under the fictitious name of (specify) :
                       c.    D        as occupant.
                       d.    [!J      On behalf of (specify) : BARRETT BUSINESS SERVICES, INC., a Maryland corporation
                                      under the following Code of Civil Procedure section:
                                      ~ 416.10 (corporation)                                            D
                                                                                                    415.95 (business organization, form unknown)
                                      D       416.20 (defunct corporation)                              D         416.60 (minor)
                                      D       416.30 (joint stock company/association)                  D         416.70 (ward or conservatee)
                                      D       416.40 (association or partnership)                       D         416 .90 (authorized person)
                                      D       416.50 (public entity)                                    D         415.46 (occupant)
                                      D       other:




                m
                rmsn..tGAL
                                   Judicial Council Form POS-010
                                   Rule 2.150.(a)&(b) Rev January 1, 2007
                                                                                          PROOF OF
                                                                                          SERVICE
                                                                                          SUMMONS
                                                                                                                                                                          4615135
                                                                                                                                                                        (8124828)
                                                                                                                                                                       Page 1 of 2




    https://www.servemanager.com/documents/Ulvfkh3VQnQHFxGPwAlgjQ/readonly                                                                                                           1/2

                                                                                                                                                     Exhibit C, Page 110
                 Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 37 of 60 Page ID #:115
6/26/2020                                                                                             ,ServeManager




             Attorney or Party without Attorney:                                                                                          For Court Use Only
             MARCUS J. BRADLEY, ESQ. (#SBN 174156)
              BRADLEY/ GROMBACHER LLP
             31365 OAK CREST DRIVE SUITE 240
             WESTLAKE VILLAGE, CA 91361
                 Telephone No:          805-270-7100
                   Attorney For:                                                          IRef. No. or File No.:
                                        Plaintiff


              Insert name of Court, and Judicial District and Branch Court:
              IN THE SUPERIOR COURT OF STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

                   Plaintiff.·     TASHAVEA WALKER individually and on behalf of other individuals similarly
                                   situated
              Defendant:           BARRETT BUSINESS SERVICES, INC. , a Maryland corporation, et al.

                         PROOF OF SERVICE                                 Hearing Date:            Time :          Dept/Div:   Case Number:
                                                                                                                               20STCV21241
                            SUMMONS




                                                                                                     Recoverable cost Per CCP 1033.5(a)(4)(B)
            7.     Person who served papers
                   a.        Name:                              Michael Morris
                   b.        Address:                           FIRST LEGAL
                                                                5450 Ralston Street, Ste. 111
                                                                VENTURA, CA 93003
                   C.        Telephone number:                  (805) 654-1535
                   d.        The fee for service was :          $103.30
                   e.        I am:
                             (1)   D          not a registered Ca lifornia process server.
                             (2)   D          exempt from registration under Business and Professions Code section 22350(b).
                             (3)   ~          a registered California process server:

                                              (i)     D    owner     D      employee      ~ independent contractor
                                              (ii)    Registration No:     2102-33 , Sacramento
                                              (iii)   County:    Sacramento




            8.     I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.




                                                                                                            06/25/2020

                                                                                                              (Date)                            Michael Morris




            mflRST l.fG/\L
                                   Judicial Council Form POS-010
                                   Rule 2.150.(a)&(b) Rev January 1, 2007
                                                                                              PROOF OF
                                                                                               SERVICE
                                                                                              SUMMONS
                                                                                                                                                                    4615135
                                                                                                                                                                  (8124828)
                                                                                                                                                                 Page 2 of 2




https://www.servemanager.com/documents/Ulvfkh3VQnQHFxGPwA1gjQ/readonly                                                                                                         2/2

                                                                                                                                                   Exhibit C, Page 111
                Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 38 of 60 Page ID #:116
7/142020                                                                                       ~erveManager




            Attorney or Party without Attorney:                                                                                      For Court Use Only
            MARCUS J. BRADLEY, ESQ. (#SBN 174156)
            BRADLEY/ GROMBACHER LLP
            31365 OAK CREST DRIVE SUITE 240
            WESTLAKE VILLAGE , CA 91361
                Telephone No.      805-270-7100                                                                                                Fl·LED
                                                                                 'Ref. No . or Fife No.:
                                                                                                                                    Su8ar1or Cour: ~f Califom Ia
                 Attorney For:     Plaintiff                                                                                                ountv of Los Anqe!es

            Insert name of Court, and Judicial District and Branch Court:                                                                     JUL 02 2020
            IN THE SUPERIOR COURT OF STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                                                                                                ~Execu~ve OfficeJ;/Clerk bf Court
                 Plaintiff·   TASHAVEA WALKER individually and on behalf of other individuals similarly                         ey _ ~:::::::::1Peputy
                              situated                                                                                                        lsae.c Lav~
            Defendant:        BARRETT BUSINESS SERVICES, INC., a Maryland corporation , et al.

                       PROOF OF SERVICE                          Hearing Date:            Time :           Dept/Div:      Case Number:
                                                                                                                          20STCV21241
                              SUMMONS

                 At the time of service I was at least 18 years of age and not a party to this action.

                 I served copies of the SUMMONS; CLASS ACTION COMPLAINT; CIVIL CASE COVER SHEET; CIVIL CASE COVER SHEET
                 ADDENDUM AND STATEMENT OF LOCATION; NOTICE OF CASE ASSIGNMENT; ADR INFORMATION PACKAGE

           3.    a.    Party served:           PERFORMANCE TEAM HOLDINGS INC., a California corporation
                 b.    Person served:          CARLOS PAZ, INTAKE SPECIALIST, CT CORPORATION SYSTEM, REGISTERED AGENT FOR SERVICE
                                               OF PROCESS.

           4.    Address where the party was served:            818 WEST SEVENTH STREET SUITE 930, LOS ANGELES ,-CA 90017

           5.    I served the party:
                 a. by personal service.          I personally delivered the documents listed in item 2 to the party or person authorized to receive
                                                  service of process for the party (1) on (date) : Tue, Jun 16 2020 (2) at (time) : 01 :45 PM
                 (1)    ~        (business)
                 (2)    D        (home)
                 (3)    D        (other) :



           6.     The "Notice to the Person Served" (on the summons) was completed as follows :
                  a.    D        as an individual defendant.
                  b.    D        as the person sued under the fictitious name of (specify) :
                  C.    D        as occupant.
                  d.    ~        On behalf of (specify) :   PERFORMANCE TEAM HOLDINGS INC., a California corporation
                                 under the following Code of Civil Procedure section :
                                 ~       416.10 (corporation)                                       D          415.95 (business organization, form unknown)
                                 D       416 .20 (defunct corporation)                              D          416.60 (minor)
                                 D       416.30 0oint stock company/association)                    D          416.70 (ward or conservatee)
                                 D       416.40 (association or partnership)                        D          416.90 (authorized person)
                                 D       416.50 (public entity)                                     D          415.46 (occupant)
                                 D       other:



                              Judicial Council Form POS-010                          PROOF OF                                                                  4615116
                              Rule 2.150.(a)&(b) Rev January 1, 2007                  SERVICE                                                               (8124800)
                                                                                     SUMMONS                                                                Page 1 of 2




https://www.servemanager.com/documents/-3o-Ouv9DEBOVamakuKcKw/readonly                                                                                                    1/2

                                                                                                                                            Exhibit C, Page 112
                Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 39 of 60 Page ID #:117
7/1t2020                                                                                            ~erveManager




            Attorney or Party without Attorney:                                                                                         For Court Use Only
            MARCUS J. BRADLEY, ESQ. (#SBN 174156)
            BRADLEY/ GROMBACHER LLP
            31365 OAK CREST DRIVE SUITE 240
            WESTLAKE VILLAGE, CA 91361
                Telephone No:           805-270-7100
                 Attorney For:          Plaintiff
                                                                                        IRef. No. or File No.:

            Insert name of Court, and Judicial District and Branch Court:
            IN THE SUPERIOR COURT OF STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

                 Plaintiff-      TASHAVEA WALKER individually and on behalf of other individuals similarly
                                 situated
            Defendant:           BARRETT BUSINESS SERVICES, INC., a Maryland coll)oration , et al.

                       PROOF OF SERVICE                                 Hearing Date:            Time:           DepVDiv:    Case Number:
                                                                                                                             20STCV21241
                          SUMMONS




                                                                                                   Recoverable cost Per CCP 1033.5(a)(4)(8)
           7.    Person who served papers
                 a.        Name:                              Douglas Forrest
                 b.        Address:                           FIRST LEGAL
                                                              5450 Ralston Street, Ste. 111
                                                              VENTURA, CA 93003
                 C.        Telephone number:                  (805) 654-1535
                 d.        The fee for service was:           $103.30
                 e.        I am :
                           (1)      D       not a registered California process server.
                           (2)      D       exempt from registration under Business and Professions Code section 22350(b).
                           (3)      ~       a registered California process server:

                                            (i)     D    owner     D      employee      ~ independent contractor
                                            (ii)    Registration No:     5141 , Los Angeles
                                            (iii)   County:    Los Angeles




           8.    I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.




                                                                                                         06/25/2020

                                                                                                           (Date)                             Douglas Forrest




           m
           fl P.5TlHiAL.
                                 Judicial Council Form POS-01 O
                                 Rule 2.150.(a)&(b) Rev January 1, 2007
                                                                                            PROOF OF
                                                                                             SERVICE
                                                                                            SUMMONS
                                                                                                                                                                   4615116
                                                                                                                                                                (8124800)
                                                                                                                                                                Page 2 of 2




https://www.servemanager.com/documents/-3o-0uv9DEB0VamakuKcKw/readonly                                                                                                        2/2

                                                                                                                                                 Exhibit C, Page 113
Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 40 of 60 Page ID #:118




                                                            Exhibit C, Page 114
Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 41 of 60 Page ID #:119




                                                            Exhibit C, Page 115
Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 42 of 60 Page ID #:120




                                                            Exhibit C, Page 116
      Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 43 of 60 Page ID #:121



 1
     TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
 2

 3 Mark D. Kemple and Michael A. Wertheim, of Greenberg Traurig, LLP, hereby enter their appearances

 4 as counsel of record for and on behalf of Defendants Performance Team Holdings Inc. Mr. Kemple and

 5 Mr. Wertheim’s address and telephone number are as follows:

 6

 7 Mark D. Kemple
   Michael A. Wertheim
 8 GREENBERG TRAURIG, LLP
   1840 Century Park East, 19th Floor
 9 Los Angeles, CA 90067
   Telephone:    (310) 586-7700
10 Facsimile:    (310) 586-7800
11 Emails: kemplem@gtlaw.com, wertheimm@gtlaw.com

12 Please serve said counsel with all pleadings and notices in this action.

13                                                Respectfully submitted,
14
     DATED: August 17, 2020                       GREENBERG TRAURIG, LLP
15

16
                                          By      /s/ Mark D. Kemple
17                                                Mark D. Kemple
                                                  Michael A. Wertheim
18                                                Attorneys for Defendant
                                                  Performance Team Holdings Inc.
19

20

21

22

23

24

25

26

27

28                                                   2
                                           NOTICE OF APPEARANCE
     ACTIVE 52024828v1

                                                                                   Exhibit C, Page 117
      Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 44 of 60 Page ID #:122



 1
                                             PROOF OF SERVICE
 2
     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES:
 3
           I am employed in the aforesaid county, State of California; I am over the age of 18 years and not a
 4 party to the within action; my business address is 1840 Century Park East, Suite 1900, Los Angeles,
   California 90067-2121.
 5

 6 On August 17, 2020 I served the DEFENDANT PERFORMANCE TEAM HOLDINGS INC.’S
   NOTICE OF APPEARANCE OF COUNSEL MARK D. KEMPLE AND MICHAEL A.
 7 WERTHEIM on the interested parties, addressed as follows:

 8
                                       SEE ATTACHED SERVICE LIST
 9
10
            [BY MAIL] By placing the document(s) listed above in a sealed envelope with postage thereon
11          fully prepaid, in the United States mail at Irvine, California addressed as set forth below. I am
            familiar with the firm's practice of collection and processing correspondence for mailing. Under
12          that practice it would be deposited with the U.S. postal service on that same day with postage
            thereon fully prepaid in the ordinary course of business.
13

14          [BY OVERNIGHT COURIER] I am readily familiar with the business practice of my place of
            employment in respect to the collection and processing of times for delivery by overnight courier.
15          The foregoing sealed envelope was placed for collection and overnight delivery by __________
            this date consistent with the ordinary business practice of my employment, so that it will be
16          picked up this date with delivery charges fully prepaid at Los Angeles, California, and delivered
            the following business day in the ordinary course of business.
17

18          [BY E-MAIL] [COURTESY] As a professional courtesy, I emailed the document to the emails
            listed below.
19
            (STATE) I declare under penalty of perjury under the laws of the State of California that the
20          above is true and correct.

21 Executed on August 17, 2020 at Los Angeles, California.

22

23                                                      Delilah A. Phiefer
24

25

26

27

28                                                  3
                                          NOTICE OF APPEARANCE
     ACTIVE 52024828v1

                                                                                    Exhibit C, Page 118
      Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 45 of 60 Page ID #:123


                                            SERVICE LIST
 1
 2    BRADLEY /GROMBACHER, LLP                     Attorneys for Plaintiff, TASHAVEA WALKER,
      Marcus J. Bradley, Esq.                      individually and on behalf of other individuals
 3    Kiley L. Grombacher, Esq.                    similarly situated
      Lirit A. King, Esq.
 4    31365 Oak Crest Drive, Suite 240
      Westlake Village, California 91361
 5
      Telephone: (805) 270-7100
 6    Facsimile: (805) 270-7589
      mbradley@bradleygrombacher.com
 7    kgrombacher@bradleygrombacher.com
      lking@bradleygrombacher.com
 8
      LAW OFFICES OF SAHAG MAJARIAN II             Attorneys for Plaintiff, TASHAVEA WALKER,
 9
      Sahag Majarian II, Esq.                      individually and on behalf of other individuals
10    18250 Ventura Boulevard                      similarly situated
      Tarzana, California 91356
11    Telephone: (818) 609-0807
      Facsimile: (818) 609-0892
12    Email: sahagii@aol.com

13    CSC-Lawyers Incorporating Service            Attorney for Defendant
      2710 Gateway Oaks Drive, Suite 150N          BARRETT BUSINESS SERVICES, INC.
14
      Sacramento, CA 95833
15
16
17
18

19
20
21
22
23
24

25
26
27
28
                                                4
                                      NOTICE OF APPEARANCE
     ACTIVE 52024828v1

                                                                           Exhibit C, Page 119
Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 46 of 60 Page ID #:124




                                                            Exhibit C, Page 120
Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 47 of 60 Page ID #:125




                                                            Exhibit C, Page 121
Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 48 of 60 Page ID #:126




                                                            Exhibit C, Page 122
Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 49 of 60 Page ID #:127




                                                            Exhibit C, Page 123
Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 50 of 60 Page ID #:128




                                                            Exhibit C, Page 124
Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 51 of 60 Page ID #:129




                                                            Exhibit C, Page 125
Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 52 of 60 Page ID #:130




                                                            Exhibit C, Page 126
Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 53 of 60 Page ID #:131




                                                            Exhibit C, Page 127
Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 54 of 60 Page ID #:132




                                                            Exhibit C, Page 128
Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 55 of 60 Page ID #:133




                                                            Exhibit C, Page 129
Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 56 of 60 Page ID #:134




                                                            Exhibit C, Page 130
 Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 57 of 60 Page ID #:135

   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                          Civil Division
                    Central District, Spring Street Courthouse, Department 7

20STCV21241                                                                    September 1, 2020
TASHAVEA WALKER vs BARRETT BUSINESS SERVICES,                                         11:00 AM
INC., et al.


Judge: Honorable Amy D. Hogue                     CSR: None
Judicial Assistant: D. Wortham                    ERM: None
Courtroom Assistant: T. Bivins                    Deputy Sheriff: None

APPEARANCES:
For Plaintiff(s): Marcus Joseph Bradley (Telephonic)
For Defendant(s): Mark David Kemple (Telephonic); Benjamin Joseph Treger (Telephonic)




NATURE OF PROCEEDINGS: Initial Status Conference

The matter is called for hearing.

Having read and considered the "Declaration of Marcus J. Bradley Re: Dismissal of Defendant
Strategic Staffing Solutions, Inc. a Michigan Corporation [C.R.C. Rule 3.770]," filed
07/02/2020, the Court orders defendant Strategic Staffing Solutions, Inc. dismissed without
prejudice.

The Court has read and considered the "Joint Status Conference Statement," filed 08/26/2020.

Plaintiff requests leave to amend the Complaint to add PAGA.

The Court grants plaintiff fifteen (15) days leave to amend.

Order to Show Cause Re: Dismissal of Class Claims is scheduled for 09/21/2020 at 10:00 AM in
Department 7 at Spring Street Courthouse.

Non-Appearance Case Review Re Dismissal of Class Claims is scheduled for 09/25/2020 at
10:00 AM in Department 7 at Spring Street Courthouse.

All stays remain in place.

Notice is waived.




                                          Minute Order                                Page 1 of 1

                                                                               Exhibit C, Page 131
Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 58 of 60 Page ID #:136




                                                            Exhibit C, Page 132
Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 59 of 60 Page ID #:137




                                                             Exhibit C, Page 133
Case 2:20-cv-08566 Document 1-3 Filed 09/18/20 Page 60 of 60 Page ID #:138




                                                             Exhibit C, Page 134
